Lazer, J.,
dissents and votes to confirm the determination and dismiss the proceeding on the merits, with the following memorandum: The sole issue in this case is whether there was substantial evidence to support the State Liquor Authority’s determination that the licensed premises had ceased to be operated as a bona fide grocery store (see Alcoholic Beverage Control Law, § 54; 9 NYCRR 53.1 [d]; Matter of 330 Rest. Corp. v State Liq. Auth., 26 NY2d 375). A “grocery store” is defined as “any retail establishment where food-stuffs are regularly and customarily sold in a bona fide manner for the consumption off the premises” (Alcoholic Beverage Control Law, § 3, subd 13). During his investigation of petitioners’ store, the authority’s investigator discovered that *894the store’s inventory was confined to beer, soda, mixers, cheese, crackers, potato chips, pretzels, and other party goods. This investigator also found an absence of such items as milk, fruits, bread, vegetables, meats, canned goods or paper products, the broad line of food-stuffs that are normally associated with a grocery store (cf. Matter of Hadley v State of New York Liq. Auth., 75 AD2d 1021). Although the statute does not specify the merchandise that must be found in a grocery store, respondent’s interpretation of the statute must be respected since it is not irrational or unreasonable (see Matter of Fineway Supermarkets v State Liq. Auth., 48 NY2d 464). In essence, petitioners were operating a beer and party goods store. On this record, then, I conclude that the determination was based on substantial evidence.